PCIJ_AB_76_PanevezysSaldutiskisRailway_EST_LTU_1939-02-28_JUD_01_ME_01_EN.txt. 24

SEPARATE OPINION
BY M. DE VISSCHER AND COUNT ROSTWOROWSKI.

[Translation.]

We regret that we are unable to concur in the decision by
which the Court has declined to adjudicate on the validity of
the first objection, lodged by the Lithuanian Government in
reply to the Estonian application, its decision being based on.
the ground that that objection could not “in the particular
circumstances of the case be decided without passing on the
merits’. We are of opinion that this objection, which is
based upon the absence of Estonian nationality from the inter-
ests injured at the time when the damage was suffered, is a
preliminary objection; that at the present stage of the case
there was reason to adjudicate upon it and, lastly, that it is
well-founded.

The Court’s Order of June 30th, 1938, joining the objections
to the merits in no way prejudged the issue as to the prelimin-
ary character of these objections nor as to their justice. In
joining them to the merits, the Court merely adjourned its
decision upon these two points until the moment when, having
gained a full understanding of all the aspects of the dispute,
it would be in a position to deliver judgment with a knowledge
of the whole of the facts. It is therefore on those two points
that the Court in the present proceedings was required to
adjudicate.

Article 62 of the Rules of Court deals with preliminary
objections from the point of view of their submission during
the course of the proceedings; it does not define them in such
a way as to fix their essential features. Obviously, however,
if under this Article the preliminary objection suspends proced-
ure on the merits, that is because it aims at preventing im
limine tis any examination of the merits, that is, any decision
as to the justice or injustice of the claim.

It follows that an objection is prima facie preliminary when,
by its nature or its purpose, it appears directed against the
judicial proceedings, that is, against the conditions governing
the institution of the proceedings and not against the law on
which they rest. In order, however, that it may definitely be
granted this character, it is necessary in each case to weigh
the arguments cited in its support. The objection will be
treated either as preliminary or as a defence of the merits,
according as these arguments may or may not prejudge the
justice or injustice of the claim. In the present case the very
purpose of joining the objections to the merits was to enable

24
A./B. 76 (PANEVEZYS).— OP. DE VISSCHER AND ROSTWOROWSKI 25

the Court, being fully informed on all aspects of the case and
thoroughly acquainted with the arguments advanced in support
of the objections, to determine their real character as well as
to pronounce upon their justice.

It goes without saying, however, that an objection lodged in

limine litis cannot be treated as an argument on merits, simply
because the Court, in order to pass upon it, is obliged to refer
to some extent to facts connected with the merits, when the
examination of these facts is in the first place essential to a
decision about the objection and, in the second place, does not pre-
judge the merits. With these reservations the Court admitted,
in its Judgment of August 25th, 1925 (Judgment No. 6, Case
concerning certain German interests in Polish Upper Silesia,
p. 15), that a decision concerning an objection to jurisdiction
may ‘involve touching upon subjects belonging to the merits
of the case”. It thus admitted the possibility of referring
to matters connected with the merits on condition that it did
not encroach upon those merits, that is, did not in any way
compromise the position taken up by each party in regard to
them. This course appears especially justified after an Order
has joined the objections to the merits, since the very reason
for. that Order is to allow the Court. to take account of certain
matters concerned with merits which are necessarily related
either to the character of the objection or to its justice.
. Applying these rules to the case now before the Court, we
consider that the objection derived by the Lithuanian Govern-
ment from the absence of nationality in respect of the interests
impaired at the time the injury was suffered, is a preliminary
objection. The Court could pass upon it without in any way
prejudging the merits.

To prove this point, we must first determine what here consti-
tutes the merits of the dispute and next fix the nature and
the date of the illegal international act of which the Estonian
Government complains.

In this matter the Estonian Government has not intervened
in the defence of any public or national interest ; its interven-
tion is solely intended to protect private interests against an
act which is represented as a breach of international law. In
these circumstances the relation of nationality is simply the
title of a given State to submit a claim, and that title is
independent of the merits of the claim itself. The merits of
the question, in a case like this, do not consist of the title to
intervene ; they consist in the justice or injustice of the claim
for reparation. In principle, therefore, and prima facie, the
dispute over the relation of nationality, in an affair of this
kind, does not involve any appraisement of the justice of the
claim as such. Far from. involving the merits, it aims at pre-
venting their judicial examination.

25
A./B. 76 (PANEVEZYS).—OP. DE VISSCHER AND ROSTWOROWSKI . 26

It remains to be seen, however, whether, in this case, the
character of the arguments invoked in support of the objec-
tion is not such as to prejudge certain matters upon which the
justice or injustice of the claim depends.

Confronted with the objection derived from the absence of
the claim’s nationality at the time when the injury was suf-
fered, the judgment makes no mention of essential particulars
of this objection; it mentions neither the act of injury com-
plained of- by the Estonian Government, nor the date of such
act. Now, the determination of these two particulars, as they
figure in the submission of the applicant Government, furnishes
the necessary and fully ample basis upon which to decide both
the preliminary character of the objection and its justice.

The written memorials plainly show that the seizure, that is,
the taking possession of the Panevezys-Saldutiskis railway, is
the initial offence complained of by the Estonian Government ;
its subsequent operation is only a result or consequence of that
first offence. Submission No. 1 of the Estonian Government
prays the Court to adjudge and declare:

“x. That the Lithuanian Government has wrongfully refused
to recognize the rights of the Esimene Juurdeveo Raudteede
Selts Venemaal Company, as owners and concessionaires of
the Panevezys-Saldutiskis railway line, and to compensate that
Company for the illegal seizure and operation of this line.”

In the first part of the sentence the Estonian Government
only asks the Court for a statement of law, declaring that the
refusal of Lithuania in the past to recognize the Company’s
rights is illegal. In the second part of the sentence, beginning
with the words “and to compensate’, the applicant Govern-
ment defines the acts which in its view involve the interna-
tional responsibility of the defendant Government and justify
the compensation claimed ‘‘for the illegal seizure and operation
of this line’. oo

Seizure then is here put forward as the illegal international
act which, according to the Estonian Government, involves the
international responsiblity of Lithuania. The Estonian Mem-
orial, in Chapter VIII, entitled “International Responsibility of
the Lithuanian Government” (pp. 26-28), is definite on this
point. The Estonian Government there states that ‘the seiz-
ure and detention of the railway .... are in its opinion an
infringement of the property rights of the Esimene and, for
that reason, an infringement of Estonia’s ‘own right’ ”’ (p. 27).
A little later it is still more explicit: ‘‘For these breaches of

26
A./B. 76 (PANEVEZYS).—OP. DE VISSCHER AND ROSTWOROWSKI 27

international law and of treaties the Lithuanian Government
_ is directly responsible. The seizure of the Panevezys-Saldutiskis
railway was the act of organs of the Government.” (P. 28.)
The same conclusion follows from the following passage in the
Estonian Government’s Reply, where it explains the nature and
amount of the damage caused “by seizure of the Panevezys-
Saldutiskis line’: “This damage is twofold: in the first place,
seizure by Lithuania dispossessed the First Company of prop-
erty that belonged to it; in the second place, the Company
from 1919 onwards was deprived of the enjoyment of its con-
cession.”’

Finaliy—if further evidence were needed—these definite. pro-
nouncements are strongly confirmed by the whole attitude of
the Estonian Government, which, when confronted with the
Lithuanian objection based on the absence of nationality at
the time when the loss was suffered, has never throughout the
proceedings disputed that the initial act of injury it complains
of was the seizure of 1910.

As to the date of the seizure or taking possession of the
railway, the Parties agree in fixing this in 191g. .It thus only
remains to consider, in order to determine the character of the
objection, whether the absence of Estonian nationality from
the interests alleged to have been damaged by the seizure at
that time can be proved without prejudging certain matters
upon which the decision as to merits depends.

The following argument, in our opinion, furnishes an affirm-
ative answer to that question. The Estonian Government
has tried to prove that the rule of law underlying the objec-
tion is subject to various qualifications, but it has not claimed
that in 1919 the interests damaged by the seizure had already
acquired Estonian character.’ On its own admission, the First
Russian Company, which is said to have survived the nation-
alization decrees, was only transformed into an Estonian com-
pany as a result of the Treaty of Tartu of February 2nd, 1920,
and, to quote the words of the Estonian Agent, “at the time
and by the fact of the treaty of peace” (oral statement of the
Agent for the Estonian Government, June 14th, 1938; Oral
Statements, p. 40). Accordingly, even if it could be agreed
that the change of nationality dates back to the Treaty of
Tartu, the change could still not operate in regard to a fact
which the Parties agree in dating 1919. Finally, either the
interests affected by the seizure were at that time still repre-
sented by the Russian company, according to the Estonian
Government’s theory of survival, or they were no longer repre-
sented by any company at all, according to the argument of
the Lithuanian Government to the effect that the national-
ization decrees destroyed the Company’s legal personality. In
either case—and this fact is alone decisive—there was in 1919

4 27
A./B. 76 (PANEVEZYS).—OP. DE VISSCHER AND ROSTWOROWSKI 28

no Estonian company, and therefore the bond of nationality
required by international law to have existed at the time the
injury was suffered, was manifestly lacking.

The Estonian Government has tried in vain to attach this
question of nationality to a question of merits, by arguing
that a decision which denied Estonian character to the Com-
pany at the time of seizure, but recognized it at a later date,
would constitute an implicit admission of the continuity of the
Company, a question which forms an essential aspect of
the merits of the case (oral statement by the Agent for the
Estonian Government, June 14th, 1938, Oral Statements, p. 36).
This argument, which turns rather upon words, has no relevance.
The objection does not depend upon the continuity or lack of
continuity of the First Company’s legal personality. The decision
to be taken upon it would be the same if we were to accept
the Estonian argument and were to regard the Esimene
Company as a continuation of the Russian company. For
the question raised in the objection is not a question of
identity, but a question of nationality. This question affects
a company in the same way as an individual: an individual
whose identity since suffering injury had never been disputed,
would be equally without title to claim the diplomatic protection
of a State, if, at the time the injury was sustained, he was
not a national. of that State.

We are therefore of opinion that the arguments invoked in
support of the first objection are altogether independent of the
merits of the case and we cannot accept the Court’s view that
“the basis of the objection whereby Lithuania disputes the
right of Estonia to intervene on the Company’s: behalf, that is,
the claim’s lack of nationality, is inseparable from that same
Government’s reason for disputing the Company’s alleged right
to the ownership of the Panevezys-Saldutiskis railway’’.

The close relation which the judgment here seeks to estab-
lish between the dispute about nationality and the denial of
ownership rights seems to us ill-founded. The judgment only
arrives at this result by introducing into the argument the
idea of the identity or continuity of the companies. But, as
we have seen, the dispute over nationality is quite independent
of that consideration.

Since a decision upon the first objection, regarded as a pre-
liminary objection, is in our opinion possible, we consider that
it should have been adjudicated upon and that, by application
of the rule on which it is based, it should have been declared
well-founded.

28
A./B. 76 (PANEVEZYS).—OP. DE VISSCHER AND ROSTWOROWSKI 29

The two objections lodged by the Lithuanian Government
have neither the same character nor the same scope, which
makes it impossible to regard them as equivalent and to fix
upon one or the other indifferently. The first objection involves
the very title of the applicant State to intervene on the Com-
' pany’s behalf, a question which logically precedes the question
of exhausting local remedies raised by the second objection.
But it should be particularly noted that, unlike the second
objection, the first is of a decisive or peremptory character :
if recognized to be well-founded, its effect would have been to
rule out altogether the claim by the Estonian Government
on behalf of the Esimene Company. By submitting it first in
order, the Lithuanian Government could hope for the final
dismissal of an intervention which the Court’s judgment does
not dispose of definitely.

The validity of the objection is sufficiently evident from the
considerations we have already mentioned: the non-Estonian
character of the interests damaged in 1919, the date at which
the railway was seized, is obvious. This fact alone suffices to
justify the objection based on failure to observe the rule of
international law which requires that the claim shall be national
not only at the time when it is submitted, but at the time
when the damage is suffered.

The arguments adduced in general terms in favour of various
qualifications of this rule may have some force in the case of
the protection of individuals, but they can hardly apply to
companies, whose nationality is determined by conditions very
different from those governing the nationality of private persons.

_ (Signed) DE VISSCHER.

( ,, ) RostTworowski.

29
